Citation Nr: 0315336	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  97-00 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for epicondylitis of the 
right elbow, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1994.  He has been represented throughout his 
appeal by the Disabled American Veterans.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which granted the veteran a temporary total 
convalescent rating of 100 percent for the epicondylitis of 
his right elbow under the provisions of 38 C.F.R. § 4.30 
("paragraph 30").  His prior 10 percent rating resumed upon 
termination of the temporary total rating, and he appealed to 
the Board for a rating higher than 10 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran does not have flexion of his right 
elbow/forearm limited to 90 degrees or extension limited to 
75 degrees because of the epicondylitis; there also is no 
objective clinical evidence of any additional dysfunction due 
to pain.  


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 10 
percent for the epicondylitis of the right elbow.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. 
§§ 3.321(b), 4.2, 4.7, 4.10, 4.21, 4.59, 4.71a, 
Diagnostic Codes 5206, 5207 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the requirement of submitting a well-grounded 
claim and redefines VA's obligations insofar as notifying and 
assisting veterans in developing their claims.

First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice of the 
evidence needed to substantiate his claim.  This occurred in 
the rating decision appealed, the statement of the case, and 
the supplemental statements of the case since issued.  
Collectively, these documents informed him of the type of 
evidence required to prevail, the governing laws and 
regulations, the evidence that had been obtained and 
considered, and both his and VA's responsibilities in 
developing his claim.  Additionally, a June 2002 letter from 
the RO specifically apprised him of the VCAA and all that it 
entails-including insofar as the preliminary duties to 
notify and assist, what the evidence must show for 
entitlement, when and where to send pertinent information, 
what VA had done to assist, and how to contact VA for 
additional assistance.  The RO also informed him that 
it would obtain any VA or other Federal records that he 
identified and of what specific evidence he needed to provide 
and what evidence VA would attempt to obtain on his behalf.  
38 U.S.C.A. § 5103(a); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  

The basic requirements for establishing entitlement to a 
higher rating for epicondylitis of the right elbow have 
remained unchanged-despite the change in the law with 
respect to the preliminary duties to notify and assist.  VA, 
then, has no outstanding duty to inform the veteran that any 
additional information or evidence is needed because this 
already has been done.  The RO also obtained all relevant 
evidence identified by the veteran.  There is no indication 
that additional evidence needs to be obtained.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, no further assistance 
to the veteran with the development of evidence is required 
for this claim.  




II.  Factual Background

The service medical records indicate that the veteran was 
seen in December 1992, complaining of acute onset of pain in 
the right forearm after picking up a 5 pound piece of test 
equipment in November 1992.  He denied any previous similar 
pain.  Following an evaluation of the right arm, the 
assessment was right lateral epicondylitis (tennis elbow).  
The veteran was seen for recurring pain in the right elbow in 
October and November 1993; the assessment was recurrent right 
lateral epicondylitis.  On the occasion of his separation 
examination in June 1994, clinical evaluation revealed mild 
tenderness over the lateral epicondyle, and pain with passive 
resistance.  The assessment was mild lateral epicondylitis.  

On the occasion of his initial VA examination in December 
1994, it was noted that the veteran's most pressing complaint 
was pain in the lateral epicondyle of the right arm for which 
he had received Cortisone injections.  On examination, it was 
observed that the veteran was right handed.  There was 
tenderness over the lateral epicondyle of the right elbow.  
He had pain on extension of the wrist and supination of the 
wrist.  Extension of the wrist was to 70 degrees, 
bilaterally.  Flexion of the right wrist was to 82 degrees, 
and left wrist was to 60 degrees.  He had a positive Phalen's 
sign and dysesthesia in the median distribution of the right 
hand when he made movements about the wrist.  X-ray study of 
the right elbow was negative for bony changes.  The 
impression was epicondylitis of the right elbow, manifested 
by tenderness of the lateral epicondyle of the right elbow 
and pain on extension and supination of the right hand.  

Of record is a private hospital report which shows that the 
veteran was admitted to the hospital in February 1996, with 
complaints of chronic right wrist and right elbow pain of 2 
years' duration.  The veteran indicated that he continued to 
be symptomatic with right lateral elbow pain.  It was noted 
that he was recently treated at the Urgent Care clinic in 
January 1996 for right lateral elbow discomfort.  
The impression was symptomatic right lateral epicondylitis.  
The veteran underwent surgical release of the right lateral 
epicondyle muscular attachments.  

On the occasion of a VA examination in April 1996, the elbows 
showed adequate strength and full range of motion.  The 
elbows were nontender to palpation of the lateral and medial 
epicondyles.  Flexion was 160 degrees, extension was to 
0 degrees, bilaterally.  Supination and pronation was to 90 
degrees, bilaterally.  
X-ray study of the right elbow revealed mild degenerative 
changes.  The pertinent diagnoses were minimal degenerative 
changes of the right elbow, and history of right lateral 
epicondylitis with surgical correction of problem.  

Medical evidence of record, dated from August 1996 through 
March 1997, shows that the veteran continued to receive 
clinical attention and treatment for pain in his right elbow.  
The records indicate that the veteran was seen in August 1996 
complaining of pain in the right elbow; an attempt was made 
to alleviate the pain with steroid instillation, but the pain 
returned as noted during a clinical visit in October 1996.  
Subsequently, the veteran was admitted to a hospital in 
January 1997 for recurrent symptoms of right lateral 
epincondylitis; he underwent exploration and removal of scar 
tissue from the right lateral humeral epicondyle.  During a 
follow up evaluation in February 1997, the veteran complained 
of pain on palpation; a tennis elbow strap was applied.  On 
February 27, 1997, the veteran reported residual low-grade 
discomfort in the right elbow; there was no pain on palpation 
of the right elbow.  It was noted that the veteran was able 
to return to work without any restrictions and he was 
referred to physical therapy for stretching exercises.  When 
seen in March 1997, he had pain on palpation below the 
lateral incision site of the right elbow; range of motion was 
from 0 degrees to 148 degrees.  

On the occasion of a VA examination in June 1997, the veteran 
complained of weather aches and weakness in the hand and 
elbow of the right hand.  The veteran reported that he had 
not lost any time from work, but he had flare ups when the 
pain was worse, during which time he wore a lateral 
epicondylitis or tennis elbow brace.  Supination and 
pronation was to 80 degrees, bilaterally.  Flexion was to 40 
degrees, and he was able to touch his hand to his ipsilateral 
shoulder and he extended to 150 degrees.  He had a 2-inch x 
1/8-inch clean and well-healed scar over the lateral 
epicondyle.  X-ray study of the right elbow was normal.  The 
pertinent diagnosis was right lateral epicondylitis x2 
operations.  The examiner noted that the veteran was able to 
curl the wrist in flexion holding 5 pounds in the hand 50 
times, and he could go on indefinitely.  His pain in the 
elbow was severe if extension was more than 150 degrees.  
There was not much discomfort with elbow flexion.  

Private treatment reports, dated from March 1998 through 
November 1998, reflect evaluation for an unrelated 
disability.  Medical evidence of record, VA as well as 
private treatment reports, dated from February 1999 through 
June 2002, reflect evaluation primarily for a right shoulder 
disorder and carpal tunnel syndrome of the wrist.  These 
records do not reflect any complaints or clinical findings 
regarding the right elbow.  

VA compensation examinations conducted in June and August 
2002 reflect evaluation solely of the wrist and right 
shoulder.  Received in February 2003 were VA outpatient 
treatment reports, dated from April 1999 to May 2002, which 
show ongoing clinical evaluation for several musculoskeletal 
disabilities.  These records do not reflect any complaints or 
clinical findings regarding the right elbow.  

The veteran was afforded a VA examination in March 2003, at 
which time he indicated that the right elbow had bothered him 
off and on ever since he underwent arthroscopic surgery in 
1994.  The veteran reported that he experienced flare-ups 
every two weeks; he noted that the flare-ups lasted anywhere 
from a few minutes to a few days.  He noted that the pain was 
currently a 0 on a scale of 0 to 10; however, he also noted 
that the range ran from 0 to 7.  Aggravating conditions 
included the weather, holding his arm straight out and 
lifting up or picking up objects.  Alleviating conditions 
were rest and massage; he did not have any assistive devices.  
On examination, the elbows were symmetrical without effusion, 
crepitus, click or tenderness.  There was a negative Tinel's 
at the olecranon.  He had flexion to 145 degrees; he had 
extension to 10 degrees, and 0 degrees with assistance.  He 
had full sensation to his medial, ulnar and radial nerve 
distribution distally.  His deep tendon reflexes were 2+ and 
equal at the olecranon.  He had a brisk capillary refill and 
positive radial pulse.  His musculoskeletal strength was 5/5 
in his upper extremities and he had a firm tight fist.  Two-
pound weights were attached and he was able to do 20 reps 
without any effort.  He had a 4 cm well-healed scar over his 
acromioclavicular shoulder area for an AC repair and he had a 
4 cm well-healed railroad scar over his anterior epicondyle 
area at the elbow.  X-ray study of the right elbow showed a 
tiny spur off the coronoid process.  The pertinent diagnosis 
was spur off the coronoid process and status post-
arthroscopic surgery times two.  


III.  Legal Analysis

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  



In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With regard to the veteran's request for a higher rating, the 
Board can only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

The veteran currently has a 10 percent rating for his right 
elbow disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (2002).  But he believes his disability 
is more severe-entitling him to a higher rating.  

Limitation of extension of the major forearm to 45 degrees or 
to 60 degrees is rated as 10 percent disabling; and extension 
limited to 75 degrees is rated as 20 percent disabling.  38 
C.F.R. § 4.71a, Code 5207.  

Limitation of flexion of the major forearm to 110 degrees is 
rated as noncompensable; major forearm flexion limited to 100 
degrees is rated as 10 percent disabling; and major forearm 
flexion limited to 90 degrees is rated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Code 5206.  

Normal range of motion in the elbow and forearm is from 0 to 
145 degrees (extension to flexion).  See 38 C.F.R. § 4.71a, 
Plate I (2002).  



After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for epicondylitis, right elbow, post 
operative.  Significantly, while the veteran has undergone 
two surgeries and has reported problems with pain in his 
elbow in the past, the March 2003 VA joint examination report 
indicated that the range of motion in his right elbow was 
essentially full at 145 degrees of flexion and 10 degrees of 
extension.  In addition, even he indicated that while the 
range of his pain is sometimes from 0 to 7, he was in no pain 
at the time of that examination.  Moreover, there was no 
effusion, crepitus (clicking), or tenderness in his 
right elbow.  He also had full sensation and normal strength.  
And he was able to perform 20 repetitions with 2-pound 
weights attached to his arm without any effort.  In light of 
these findings, he does not meet or nearly approximate the 
criteria for a rating higher than 10 percent for his right 
elbow disorder.  This rating adequately compensates him for 
his present level of disability, including insofar as the 
factors (pain, etc.) mentioned in 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 and in the Court's holding in DeLuca.  

There also is no basis for referring this case for extra-
schedular consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  There is no evidence of 
frequent hospitalization for treatment of the disability or 
marked interference with employment (i.e., beyond that 
contemplated by the rating currently assigned).  So the Board 
does not have to refer this case to the Director of 
Compensation and Pension service.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996) (the Board may conclude that a claim 
does not meet the criteria for submission of the case for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)).  

Lastly, because the preponderance of the evidence is against 
the claim, there is no reasonable doubt to resolve in the 
veteran's favor, and his appeal must be denied.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for a rating higher than 10 percent for the 
epicondylitis of the right elbow is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

